[MHM June 29, 2012] [Translation] SEMI-ANNUAL REPORT (During the Eighteenth Term) From: October 1, 2011 To: March 31, 2012 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 29, 2012 Accounting Period: During the 18th term (from October 1, 2011 to March 31, 2012) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Jonathan S. Horwitz of Representative: Executive Vice President, Principal Executive Officer, Treasurer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April 30, 2012) Investment Name of country Total Ratio Types of Assets U.S. Dollars (%) Corporate Bonds and Notes United States 927,022,857 25.94 Russia 158,988,781 4.45 Venezuela 76,743,577 2.15 Luxembourg 51,568,650 1.44 Netherlands 33,888,325 0.95 United Kingdom 31,215,538 0.87 Germany 27,617,474 0.77 Mexico 22,466,423 0.63 Brazil 15,959,528 0.45 Indonesia 15,776,916 0.44 Canada 14,450,718 0.40 Cayman Islands 7,695,495 0.22 Australia 7,525,155 0.21 France 7,444,641 0.21 Jersey 6,502,710 0.18 Philippines 6,112,350 0.17 Ireland 4,978,786 0.14 Denmark 4,650,877 0.13 Italy 3,943,577 0.11 Ukraine 3,649,904 0.10 Jamaica 3,516,353 0.10 Austria 3,213,919 0.09 Bermuda 2,046,450 0.06 India 1,718,696 0.05 Sweden 1,450,334 0.04 South Korea 1,406,668 0.04 Trinidad 945,923 0.03 New Zealand 656,200 0.02 Sub-total 40.39% Mortgage-Backed Securities United States 1,118,769,210 31.31 United Kingdom 3,846,588 0.11 Sub-total 31.42% - 2 - Purchased Options Outstanding United States 13.25% Foreign Government and Agency Bonds and Notes Argentina 111,813,362 3.13 Ukraine 40,157,559 1.12 Turkey 24,632,689 0.69 Indonesia 19,189,771 0.54 Venezuela 15,692,423 0.44 Brazil 14,984,841 0.42 Ghana 10,640,688 0.30 Peru 9,360,629 0.26 Croatia 5,758,861 0.16 India 5,249,761 0.15 United States 4,138,534 0.12 Chile 3,984,912 0.11 Iraq 2,422,770 0.07 Russia 2,253,865 0.06 Sri Lanka 1,385,241 0.04 Hungary 319,631 0.01 Sub-total 7.61% U.S. Government and Agency Mortgage Obligations United States 6.45% Asset-Backed Securities United States 113,834,401 3.19 Cayman Islands 722,576 0.02 Sub-total 3.21% Senior Loans United States 57,512,906 1.61 Luxembourg 1,960,448 0.05 Sub-total 1.66% Convertible Bonds and Notes United States 0.11% Short-Term Investments United States 13.87% Cash, Deposit and Other Assets (After deduction of liabilities) -641,550,495 -17.95% Total (Net Asset Value) 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. Note 2: Dollar amount is translated for convenience at the rate of $1.00¥81.19(the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 27th April, 2012). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2012 is as follows: Class C Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2011 end of May 990,621 80,429 8.07 (8.11) 655.20 (658.85) June 946,341 76,833 7.86 (7.90) 638.51 (641.11) July 920,641 74,747 7.92 (7.95) 642.65 (645.25) August 831,545 67,513 7.51 (7.54) 609.68 (612.28) September 776,778 63,067 7.25 (7.28) 588.63 (591.23) October 770,687 62,572 7.41 (7.44) 601.62 (604.22) November 727,860 59,095 7.17 (7.20) 582.13 (584.73) December 712,150 57,819 7.20 (7.23) 584.57 (587.25) 2012 end of January 712,284 57,830 7.32 (7.36) 594.70 (597.38) February 720,073 58,463 7.51 (7.54) 609.68 (612.28) March 708,046 57,486 7.52 (7.55) 610.55 (613.23) April 695,169 56,441 7.47 (7.50) 606.49 (609.09) (Note ) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2011 end of May 386,312 31,365 8.07 (8.12) 655.40 (659.30) June 366,657 29,769 7.87 (7.90) 638.73 (641.57) July 360,073 29,234 7.92 (7.95) 642.91 (645.75) August 333,758 27,098 7.51 (7.55) 609.95 (612.79) September 312,812 25,397 7.25 (7.29) 588.63 (591.55) October 312,978 25,411 7.41 (7.45) 601.62 (604.54) November 296,628 24,083 7.17 (7.21) 582.13 (584.97) December 293,241 23,808 7.21 (7.25) 585.38 (588.30) 2012 end of January 293,296 23,813 7.33 (7.36) 594.84 (597.76) February 294,453 23,907 7.51 (7.55) 609.81 (612.66) March 288,638 23,435 7.52 (7.56) 610.55 (613.47) April 282,563 22,941 7.47 (7.51) 606.49 (609.33) (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. - 5 - (b) Record of Distributions Paid Record of distributions paid from May 2011 to April 2012 are as follows: Class C Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2011 end of May 0.045 3.65 8.09 June 0.032 2.60 7.95 July 0.032 2.60 7.85 August 0.032 2.60 7.58 September 0.032 2.60 7.48 October 0.032 2.60 7.23 November 0.032 2.60 7.29 December 0.033 2.68 7.19 2012 end of January 0.033 2.68 7.20 February 0.032 2.60 7.39 March 0.033 2.68 7.53 April 0.032 2.60 7.43 Class M Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2011 end of May 0.048 3.90 8.09 June 0.035 2.84 7.95 July 0.035 2.84 7.85 August 0.035 2.84 7.58 September 0.036 2.92 7.48 October 0.036 2.92 7.23 November 0.035 2.84 7.29 December 0.036 2.92 7.18 2012 end of January 0.036 2.92 7.20 February 0.035 2.84 7.39 March 0.036 2.92 7.54 April 0.035 2.84 7.43 - 6 - (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/11-4/30/12 -3.59 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] –1}*100 “A” shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2011 and Ending NAV means net asset value per share on April 30, 2012. Class M Shares Annual Return 5/1/11-4/30/12 -3.10 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] –1}*100 “A” shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2011 and Ending NAV means net asset value per share on April 30, 2012. - 7 - II. RECORD OF SALES AND REPURCHASES Record of sales and repurchases during the following period and number of outstanding shares of the Fund as of the end of April 2012 are as follows: Class C Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2011 21,706,123 48,695,879 93,083,388 To: April 30, 2012 (0) (316,520) (1,690,500) Class M Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2011 406,548 11,048,590 37,825,697 To: April 30, 2012 (0) (9,879,213) (35,326,894) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represent those sold, repurchased and outstanding in Japan. III. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Omitted, in Japanese version, unaudited semi-annual accounts of the Fund and Japanese translation thereof are incorporated here.] - 8 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock Not applicable (as of the end of April, 2012). (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Investor Services, Inc., to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited, to manage a separate portion of the assets of the Fund subject to its supervision. (3) Miscellaneous Same as the description on (3) Miscellaneous in 2. Putnam Investment Management, LLC. (Investment Management Company) 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of member’s equity (as of the end of April, 2012): 2. Amount of member’s equity: Year Member’s Equity End of 2007 $116,796,876 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 End of 2011 $135,510,826 (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of April, 2012, Investment Management Company managed, advised, and/or administered the following 109 funds and fund portfolios (having an aggregate net asset value of over $62.7 billion): - 9 - (As of the end of April, 2012) Country where Principal Characteristic Number of Funds Net Asset Value Funds are (million dollars) established or managed Closed End Type Bond Fund 6 $2,626.69 Open End Type Balanced Fund 17 $15,753.60 U.S.A. Open End Type Bond Fund 35 $24,265.41 Open End Type Equity Fund 51* $20,097.93 Total 109 $62,743.63 *May include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. (3) Miscellaneous In late 2003 and 2004, Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $5,850 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Investment Management Company and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $73 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY 1. Fund [the same as III. OUTLINE OF THE FINANCIAL STATUS OF THE FUND.] 2. Putnam Investment Management, LLC. (Investment Management Company) [Omitted, in Japanese version, audited annual accounts of the Investment Management Company and Japanese translations thereof are incorporated here.]
